Per Curiam,
All that is necessary to be said in justification of the decree dismissing plaintiff’s bill, etc., will be found in the clear and convincing opinion of the learned president of the common pleas. He has fully considered and satisfactorily disposed of all the questions necessarily involved in the case. On principle as well as authority his conclusions, as to the extent of plaintiff’s exclusive charter rights, appear to be correct; and further discussion of the subject is unnecessary.
Decree affirmed on the opinion of the court below and appeal dismissed with costs to be paid by appellant.